Name: Commission Regulation (EC) No 1709/1999 of 30 July 1999 suspending advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: prices;  trade policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities31. 7. 1999 L 201/61 COMMISSION REGULATION (EC) No 1709/1999 of 30 July 1999 suspending advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (1), as last amended by Regulation (EC) No 1352/98 (2), and in particular the first subparagraph of Article 5(3) thereof, (1) Whereas the first subparagraph of Article 5(3) of Regula- tion (EC) No 1222/94 makes provision fo advance fixing of the refund to be suspended; (2) Whereas the situation on certain markets and the need to keep within the budget may take it necessary for the refunds to be adjusted; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty is suspended until 1 October 1999. Article 2 This Regulation shall enter into force on 2 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 136, 31.5.1994, p. 5. (2) OJ L 184, 27.6.1998, p. 25.